DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 05/04/2020 has been entered and fully considered.
Claims 3-4 and 7-8 have been amended.
Claims 1-8 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2017-214709 filed 11/07/2017 and PCT/JP2018/040082 filed 10/29/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/04/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
coupling determiner that determines in claim 1
target setter that sets in claim 1
blind-spot determiner that determines in claim 4
position acquirer that acquires in claim 8
angle acquirer that acquires in claim 8
index acquirer that acquires in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures were not able to be found within the specifications:
coupling determiner 
target setter
blind-spot determiner
position acquirer
angle acquirer
index acquirer
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 is directed to the abstract idea of certain methods of organizing human activities.  The claim(s) recite displaying an image that has been saved based on information which are basic concepts of performing human activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to displaying an image that has been saved based on information without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-8 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim element “coupling determiner that determines…" and “target setter that sets…” are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element “coupling determiner that determines…" and “target setter that sets…” in claim 1.
Regarding claim 4, claim element “blind-spot determiner that determines…" is a limitation that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element “blind-spot determiner that determines…" in claim 4.
Regarding claim 8, claim element “position acquirer that acquires…", “angle acquirer that acquires…”, “index acquirer that acquires…” are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element “position acquirer that acquires…", “angle acquirer that acquires…”, “index acquirer that acquires…” in claim 8.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ito et al. (JP2008149764A) in view of Zarco (USPGPub 2019/0016382).	As per claim 1, Ito discloses a periphery monitoring device, comprising: 	a coupling determiner that determines whether a towed vehicle is coupled to a towing vehicle to which the towed vehicle can be coupled (see at least paragraph 0010; wherein determining means for determining whether or not the towed vehicle is connected to the towed vehicle); 	a storing controller that stores, as a moving target image, an image, including the target moving position, of a peripheral image generated by an imager provided at the towing vehicle (see at least paragraph 0021; wherein a conversion table storage unit 9 is connected to the vehicle peripheral monitoring image display processing unit 6, and the conversion table storage unit 9 defines the pixel range used in the captured images of the cameras 2, 3, 4, and 5. A conversion table 11 as illustrated in FIG. 3 for converting an image within the used pixel range into an image for a vehicle peripheral monitoring image is stored); and 	an image controller that displays the stored moving target image in association with the towing vehicle or the towed vehicle included in a current image generated by the imager and currently displayed on a display device (see at least paragraph 0022; wherein by using such a conversion table 11, the vehicle peripheral monitoring image display processing unit 6 extracts an image within the used pixel range from the captured images 7 of each camera 2, 3, 4, and 5, and extracts the image. The image within the used pixel range is converted into a viewpoint-converted image so as to look down from the virtual viewpoint above the vehicle. Then, the vehicle peripheral monitoring image display processing unit 6 generates a vehicle peripheral monitoring image by synthesizing the converted images by the conversion table 11 with each other and further generating and synthesizing a flat image of the tractor). Ito does not explicitly mention a target setter that sets a target moving position to be a target for moving at least the towed vehicle coupled to the towing vehicle.
	However Zarco does disclose:	a target setter that sets a target moving position to be a target for moving at least the towed vehicle coupled to the towing vehicle (see at least paragraph 0027; wherein the rear camera 410a is activated when the driver is changing lanes to help the driver identify any vehicles behind the trailer 104 and/or when the driver is driving the vehicle-trailer system 100 in a rearward direction R).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zarco with the teachings as in Ito. The motivation for doing so would have been to provide a driver with a safer and faster experience when backing up to a specific location, see Zarco paragraph 0021.	As per claim 2, Zarco discloses wherein the storing controller stores at least the moving target image generated when the target moving position is set (see at least paragraph 0027; wherein the rear camera 410a is activated when the driver is changing lanes to help the driver identify any vehicles behind the trailer 104 and/or when the driver is driving the vehicle-trailer system 100 in a rearward direction R. Moreover, in some examples, the vehicle-trailer system 100 (i.e., a trailer reverse assist (TRA) module 300) stores (in hardware memory 304) received images 412 from the rear camera 410a for use in a dispute over a rear collision between a vehicle and the trailer 104. In this case, the vehicle-trailer system 100 (i.e., the TRA module 300) may store the images for a specific period of time). 	As per claim 3, Zarco discloses wherein3PRELIMINARY AMENDMENTAttorney Docket No.: Q254889 Appln. No.: National Stage of PCT/JP2018/040082the storing controller starts storing the moving target image when the target moving position is set (see at least paragraph 0027; wherein the rear camera 410a is activated when the driver is changing lanes to help the driver identify any vehicles behind the trailer 104 and/or when the driver is driving the vehicle-trailer system 100 in a rearward direction R. Moreover, in some examples, the vehicle-trailer system 100 (i.e., a trailer reverse assist (TRA) module 300) stores (in hardware memory 304) received images 412 from the rear camera 410a for use in a dispute over a rear collision between a vehicle and the trailer 104. In this case, the vehicle-trailer system 100 (i.e., the TRA module 300) may store the images for a specific period of time).  

Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ito et al. (JP2008149764A), in view of Zarco (USPGPub 2019/0016382), and further in view of Son et al. (USPGPub 2018/0121742).	As per claim 4, Ito and Zarco do not explicitly mention further comprising: a blind-spot determiner that determines whether the target moving position enters a dead area caused by the towed vehicle in an imaging area of the imager, wherein the image controller displays the stored moving target image in association with the towing vehicle or the towed vehicle when the target moving position is to enter the dead area.	However Son does disclose:	further comprising: a blind-spot determiner that determines whether the target moving position enters a dead area caused by the towed vehicle in an imaging area of the imager, wherein the image controller displays the stored moving target image in association with the towing vehicle or the towed vehicle when the target moving position is to enter the dead area (see at least paragraphs 0239-0240; wherein when a blind spot occurs in an existing around view image of a vehicle because the trailer 900 is connected with the vehicle 100, the processor 350 may correct the around view image based on the blind spot. For example, if the third camera 310c and the fourth camera 310d are a bidirectional camera, the processor 350 may receive, from the third camera 310c, a third image area 310ci including a blind spot occurring in the presence of the trailer 900. The processor 350 may be provided by the fourth camera 310d with a fourth image area 310di including the blind spot occurring in the presence of the trailer 900). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Son with the teachings as in Ito and Zarco. The motivation for doing so would have been to improve the efficiency, see Son paragraph 0009.	As per claim 5, Son discloses wherein when the target moving position is in the dead area on the current image, the image controller superimposes at least an image of the target moving position included in the stored moving target image, on at least an area of the dead area, the area corresponding to the target moving position (see at least paragraph 0243; wherein the processor 350 may generate an around view image including the vehicle 100 and the trailer 900, by combining a plurality of images acquired by a plurality of cameras included in the trailer 900).  	As per claim 6, Son discloses wherein the image controller superimposes the moving target image on the dead area in a transparent mode (see at least paragraph 0243; wherein the processor 350 may generate an around view image including the vehicle 100 and the trailer 900, by combining a plurality of images acquired by a plurality of cameras included in the trailer 900).  

Allowable Subject Matter
Claim(s) 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein 4PRELIMINARY AMENDMENTAttorney Docket No.: Q254889Appln. No.: National Stage of PCT/JP2018/040082when a first moving target image and a second moving target image exhibit a difference in content equal to or greater than a given value, the image controller displays the second moving target image in association with the current image, the first moving target image being stored when the target moving position is set, the second moving target image being stored immediately before the target moving position enters the dead area.
Claim(s) 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach a position acquirer that acquires a current position of the towing vehicle with reference to a position of the towing vehicle at the time of setting the target moving position; an angle acquirer that acquires a coupling angle between the towing vehicle and the towed vehicle; and an index acquirer that acquires a trailer index corresponding to a size of the towed vehicle, the trailer index being superimposable on the current image, wherein in displaying the stored moving target image in association with the current image, the image controller determines a display posture of the trailer index in accordance with the current position of the towing vehicle and the coupling angle, and displays the trailer index on the current image in a superimposed manner.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0158134 – Provides an image display device for displaying an image showing surrounding of a vehicle in a bird's eye view style is provided. The image display device includes a bird's eye view image generation section that generates, based on an image captured by an on-vehicle camera, a bird's eye view image showing the surrounding of the vehicle in the bird's eye view style, a vehicle image combination section that combines a vehicle image showing the vehicle with the bird's eye view image by placing the vehicle image at a position of the vehicle in the bird's eye view image, and an image output section that, from the bird's eye view image with which the vehicle image is combined, cuts out a predetermined scope in accordance with the shift position of the vehicle, and outputs the cut-out image to the display screen.
	USPGPub 2016/0167583 – Provides a method and a device for detecting and reproducing a lateral and/or rear surrounding area (4) of a vehicle (2), for monitoring the surrounding area (4) by the vehicle driver, wherein the surrounding area (4) is detected by means of at least one image capturing device and image data of the surrounding area (4) is produced, and wherein the image data which is generated by the image capturing device can be reproduced by means of at least one image reproducing device which is arranged in the field of vision of the vehicle driver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662